—In an action to recover damages, inter alia, for tortious interference with contract, the defendants appeal from an order of the Supreme Court, Kings County (Garry, J.), dated April 14, 1999, which, among other things, denied the motion by the defendant Long Industries Construction Corp. pursuant to CPLR 7503 to permanently stay an arbitration entitled Long Indus, v Padco Constr. Corp., American Arbitration Association Case No. 13-110-00622-97.
Ordered that the appeal by the defendant Steve Long is dismissed, as he is not aggrieved by the order appealed from (see, CPLR 5511); and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
Under the circumstances of this case, the Supreme Court properly denied the motion by the defendant Long Industries Construction Corp. (hereinafter LICC) to permanently stay the arbitration of certain claims asserted by the plaintiff Padco Construction Corp. (hereinafter Padco) in an arbitration relating to a contract dispute between Padco and LICC.
The remaining contentions of LICC are without merit. S. Miller, J. P., Sullivan, Altman and McGinity, JJ., concur.